id office uilc cca-171200-09 ------------------------- number release date from -------------------- sent wednesday january pm to ---------------------- cc -------------------- subject re amendments to plans that are not pre-approved prototype plans ---------- there is no requirement that ---------------------------- as sponsor of the prototype_plan involved in this case must submit it for an opinion letter or that an employer such as --- ------------------ must obtain a determination_letter before offering the plan to its employees however the sponsor of a plan that does not have an opinion letter does not have reliance that the plan is qualified in form when it offers it to its clients and an adopting employer that has not complied with the requirements of any applicable guidance does not have any assurance that it is offering its employees a qualified_plan or that the employer will qualify to deduct contributions to the plan when paid and the employees will qualify for the tax_deferral associated with participation in a qualified_plan see revproc_2005_16 2005_1_cb_674 sections dollar_figure and scope of employer reliance on opinion_letters ---------- was correct when he said that a revenue_procedure is not law because a revenue_procedure does not have the force and effect of law as a regulation does but the underlying requirements of egtrra and the minimum distribution provisions are provisions of the internal_revenue_code and failure to comply with them will result in disqualification of the plan and loss of the tax benefits of qualified_plan status revproc_2005_16 2005_1_cb_674 section maintenance of approved status by an m p plan under that provision of revproc_2005_16 the sponsor of an m p plan is required to amend the plan to conform to changes in the law that were not taken into account when the opinion letter covering the plan was issued in addition each employer adopting a sponsor's m p plan is responsible for adopting any amendments to its plan required in order to comply with new guidance issued by the service the plan_sponsor is required to make reasonable and diligent efforts to ensure that each adopting employer amends its plan when necessary to comply with guidance issued by the service after the employer's adoption of the plan revproc_2005_16 supra at section accordingly the revenue_agent was correct in telling ---------- that his law firm could not act on behalf of its clients in adopting the employer amendments required to conform to the provisions of egtrra and to the minimum distribution_requirements those amendments have to be made by each adopting employer since the employer in your case apparently did not adopt the amendments required to conform to the provisions of egtrra and to the minimum distribution_requirements of the code the ep agent should proceed to examine the plan and issue an adverse determination_letter holding that the plan is disqualified if that is the result of the examination ---------------------
